PER CURIAM.
We affirm appellant’s convictions for robbery, aggravated battery, and aggravated assault. However, the record on appeal contains no sentencing guidelines scoresheet. For all offenses committed after October 1,1983, preparation and review of a scoresheet is mandatory. See Holton v. State, 573 So.2d 284 (Fla.1990), cert. denied, — U.S. -, 111 S.Ct. 2275, 114 L.Ed.2d 726 (1991). Unless it can be established after remand that a guideline score-sheet was prepared, and appellant sentenced consistently therewith, appellant will have to be resentenced.
Convictions affirmed; judgments and sentences reversed for further proceedings.
RYDER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.